TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00194-CV


State Farm Lloyds as Subrogee of Nils Boyer and Susana Boyer, Appellant

v.

Deere & Company; JD Equipment, Inc.; M4 Equipment Company, Ltd.;
Fairfield AG & Turf, Ltd.; and The Brown Tractor and Implement Company, Appellees




FROM THE DISTRICT COURT OF COMAL COUNTY, 22ND JUDICIAL DISTRICT
NO. C2007-0467A, HONORABLE JACK H. ROBISON, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant State Farm Lloyds has filed a motion requesting this Court to dismiss
the instant appeal.  Pursuant to Texas Rule of Appellate Procedure 42.1(1) this Court grants
appellant's motion and dismisses the appeal.


						__________________________________________
						Jan P. Patterson, Justice
Before Justices Patterson, Waldrop and Henson
Dismissed on Appellant's Motion
Filed:   September 26, 2008